Citation Nr: 1028535	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.  

2. Entitlement to service connection for high cholesterol. 

3.  Entitlement to an increased evaluation for duodenitis with 
gastroesophageal reflux disease (GERD) greater than 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1973 to February 1993. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which denied service connection for high cholesterol, 
reopened and denied the claim for service connection for 
hypertension, granted an increased evaluation for duodenitis with 
gastroesophageal reflux disease from 10 to 20 percent and 
discontinued the separate evaluation for gastroesophageal reflux 
disease. 

Irrespective of the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen the 
claim of service connection for hypertension.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Additional evidence was added to the record that the RO has not 
reviewed.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the evidence is duplicative and cumulative 
and therefore not pertinent to the issues on appeal.


FINDINGS OF FACT

1. In a January 1996 rating decision, the RO denied service 
connection for hypertension.  The Veteran did not appeal the 
decision and the determination is now final. 

2.  Evidence submitted since the RO's January 1996 rating 
decision, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for hypertension.

3. High cholesterol is not a disability for VA compensation 
purposes. 

4. The Veteran's duodenitis with GERD is manifested by hiatal 
hernia with no ulceration, laceration, mass effect or stricture; 
erosive gastritis, debris with a patulous pylorus in the stomach; 
acid taste, belching, nausea, throat burning, cough and 
occasional wheeze.


CONCLUSIONS OF LAW

1. Evidence received since January 1996 rating decision is not 
new and material and the criteria to reopen the previously denied 
claim for entitlement to service connection for hypertension are 
not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

2. High cholesterol was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2009).

3. The criteria for an evaluation in excess of 20 percent for 
duodenitis with GERD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.114, Diagnostic Codes 7346-7305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letters 
dated January and March 2006 which substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.   

The notification also informed the Veteran of the evidence and 
information necessary to reopen the claim for service connection 
for hypertension including the basis on which the prior claim was 
denied in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The initial notice provided to the Veteran did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, subsequent duty-to-assist letters were sent 
to the Veteran in July 2008 that, in particular, provided notice 
of how disability ratings are assigned and included the specific 
rating criteria pertaining duodenal ulcer.  This letter was 
followed by an October 2008 Supplemental Statement of the Case 
(SSOC).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
and obtained medical opinions as to the severity of disabilities.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Analysis

New and Material Evidence 

The Veteran contends that his hypertension began in service.  The 
service treatment records demonstrate that he had a few elevated 
blood pressure readings but was never diagnosed with hypertension 
in service.  The Veteran was not diagnosed with hypertension 
until October 1995, over a year after service.  

In a January 1996 rating decision, the RO denied service 
connection for hypertension.  The basis of the denial was that 
there was that there was no evidence of hypertension in service 
or within one year of discharge.  The determination is now final. 

In December 2005 the Veteran filed a claim for service connection 
for hypertension. 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not 
previously submitted to agency decisionmakers.  'Material' 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, there was no 
evidence of hypertension in service or within one year of 
service. 

Evidence received since the January 1996 RO decision includes 
private medical records that diagnose the Veteran with 
hypertension.  The Veteran also contends that he has high blood 
pressure due to the pain caused by his service-connected 
gastrointestinal disorders, and that he has high blood pressure 
because of his high cholesterol which was due to the food he ate 
in service. 

The Veteran genuinely believes that his hypertension was caused 
by his gastrointestinal disorders and high cholesterol.  However, 
as a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of hypertension and his views are of no probative 
value.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although, the additional evidence received is new, it is not 
material.  It does not include any evidence that cures the prior 
evidentiary defect - that the Veteran 
did not have hypertension in service or within one year of 
service.  

In sum, the evidence received since the RO's January 1996 
decision, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 1996 
decision and reopening the claim is not warranted.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.



High Cholesterol 

The Veteran seeks service connection for high cholesterol.  He 
claims that he has high cholesterol as a result of the food he 
ate in service.

Service connection is only warranted where the evidence 
demonstrates a disability. 'Disability' means impairment in 
earning capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2008); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a 'disability' for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

An elevated cholesterol level represents a laboratory finding and 
not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 
(May 7, 1996).  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As elevated 
cholesterol does not constitute a disability, service connection 
for high cholesterol cannot be awarded regardless of whether the 
Veteran has the claimed high cholesterol condition.

The preponderance of the evidence is against the claim for high 
cholesterol; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

Increased Evaluation for Duodenitis with GERD 

The Veteran has been service-connected for his duodenitis since 
March 1994, at which time he was assigned a 10 percent rating.  A 
separate 10 percent rating for GERD was granted in June 2002.  
The May 2006 rating decision discontinued the separate 10 percent 
rating for GERD as separate ratings for duodenitis and GERD is 
prohibited under 38 C.F.R. § 4.114, and evaluated the Veteran's 
condition as "duodenitis with GERD" instead, increasing the 
evaluation to 20 percent.  

The present 20 percent rating has been in effect since December 
2005, the date of the Veteran's claim for an increased 
evaluation.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 4.3, 4.7.  In addition, the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disorder in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Veteran's duodenitis with GERD is rated under 38 C.F.R. § 
4.114, Diagnostic Codes 7305 and 7346.  

Diagnostic Code 7305 provides the rating criteria for duodenal 
ulcers.  A moderate duodenal ulcer with recurring episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in duration 
or with continuous moderate manifestations warrants a 20 percent 
rating; a 40 percent rating is assigned for moderately severe 
ulcer disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least 4 or more times a year; and a 60 percent rating 
is assigned for severe symptoms manifested by pain which is only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health.

Diagnostic Code 7346 provides the rating criteria for hiatal 
hernia.  Under these criteria, a 10 percent rating is warranted 
for two or more of the symptoms for the 30 percent evaluation of 
less severity.  The next higher 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  The maximum rating provided is a 60 percent evaluation 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114. 

At a September 2005 private examination the Veteran complained of 
upper esophagus sphincter dysfunction, with bile reflux still a 
problem, and difficulty swallowing at the upper sphincter. 

In January 2006 a gastroenterology examination was conducted 
which found the mid esophagus to be unremarkable; in the distal 
esophagus was a hiatal hernia with no ulceration, laceration, 
mass effect or stricture; in the stomach there was erosive 
gastritis, debris with a patulous pylorus; upon entering the 
duodenum there was no ulceration and no mass effect.  The entire 
stomach was examined which did not reveal any further pathology.  

A February 2006 VA examination reported the Veteran's diagnosed 
hiatal hernia and episodes of erosive antral gastritis and 
erosive duodenitis.  He reported being treated for h. pylori 
twice, most recently in 2002.  The Veteran is currently on 
medication however despite medication compliance and modification 
of what he eats and when the Veteran continued to report acid 
taste in his mouth, belching, nausea, throat burning, cough and 
occasional wheeze.  The examiner diagnosed GERD, hiatal hernia 
and peptic ulcer disease.  The Veteran reported working full time 
at the Postal Service but his reflux and stomach problems make it 
difficult as he is always in pain. 

An August 2008 progress note the Veteran complained of heartburn 
and duodenal ulcer, with increased frequency of reflux at night.  
Physician found the Veteran to have gastroesophageal reflux 
moderately severe with symptoms occurring daily and with partial 
response to medication intervention. 

The medical findings show that the Veteran's duodenitis with GERD 
is manifested by hiatal hernia with no ulceration, laceration, 
mass effect or stricture; erosive gastritis, debris with a 
patulous pylorus in the stomach; and acid taste in the Veteran's 
mouth, belching, nausea, throat burning, cough and occasional 
wheeze.

While the Veteran has complained of difficulty swallowing, there 
is no evidence of substernal, arm or shoulder pain.  There is no 
medical evidence of persistently recurrent epigastric (upper 
abdomen) distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of health 
which would meet the criteria for a higher evaluation under 
Diagnostic Code 7305. 

There is also no medical evidence of anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least 4 or more times a year which would meet the 
criteria for a higher evaluation under Diagnostic Code 7346. 

The medical evidence more closely approximates the criteria for a 
20 percent evaluation under Diagnostic Codes 7346-7305.

The level of impairment associated with the duodenitis with GERD 
has been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 20 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of his 
case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
record shows that the Veteran is currently employed full time 
with the Postal Service although he reported that his job was 
difficult as he is always in pain.  However, the evidence does 
not show any marked interference with employment due to the 
duodenitis with GERD.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for further 
action on this question.

The preponderance of the evidence is against the increased 
evaluation claim for duodenitis with GERD; there is no doubt to 
be resolved; and an increased evaluation is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.












ORDER

New and material evidence has not been received and the petition 
to reopen a claim for service connection for hypertension is 
denied.  

Entitlement to service connection for an organic disease 
manifested by high cholesterol is denied 

Entitlement to an increased evaluation for duodenitis with 
gastroesophageal reflux disease (GERD) greater than 20 percent is 
denied.   





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


